Case 18-64849-wlh       Doc 63   Filed 10/10/19 Entered 10/10/19 17:44:11    Desc Main
                                 Document      Page 1 of 9




                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


 In re:                              )           Case No. 1:18-BK-64849-WLH
                                     )
 ADEYINKA ADESOKAN,                  )           Chapter 11
                                     )
         Debtor.                     )           Chief Judge Hagenau
 ____________________________________)


    THE UNITED STATES’ OBJECTION TO DISCLOSURE STATEMENT

          Creditor, the United States of America, through its agencies the

Department of Justice and the Department of Treasury – Internal Revenue

Service (collectively, “United States”), hereby objects to the Debtor’s Disclosure

Statement for failure to include “adequate information,” as defined in 11 U.S.C. §

1125(a)(1) and required by 11 U.S.C. § 1125(b), because: (1) the Disclosure

Statement does not contain sufficient detail or any timeline as to how much

creditors will be paid and when, which is needed to evaluate whether a plan

meets the minimum requirements of 11 U.S.C. § 1129; and (2) the Disclosure

Statement does not adequately describe or explain why the many claims for

payment owned by Family Dermatology P.C., a bankrupt company in which the

Debtor has no ownership, could be realistically (or feasibly and non-

fraudulently) made available to the Debtor to fund his Chapter 11 plan. See In re
                                            1
Case 18-64849-wlh   Doc 63   Filed 10/10/19 Entered 10/10/19 17:44:11    Desc Main
                             Document      Page 2 of 9




Family Dermatology P.C., Bankr. No. 1:18-bk-55020 (Bankr. N.D. Ga., filed Mar. 24,

2018). The United States asks the Court to require the Debtor to file a new

disclosure statement that provides adequate information on these topics prior to

moving forward with the confirmation process.

                                  ARGUMENT

I.    The Debtor’s Disclosure Statement Should Explain How Much Creditors
      Will Be Paid and When They Will Be Paid; Without a Timeline of
      Payments, There is No Way to Make an Informed Judgment As To
      Whether The Plan Is Acceptable and Meets the Minimum Requirements
      of Section 1129.

      First, the United States objects to Debtor’s Disclosure Statement because it

lacks “adequate information” as to how much creditors will be paid and when,

which is required for any creditor “to make an informed judgment about the

plan.” 11 U.S.C. § 1125(a)(1) & (b). The Disclosure Statement, like the Debtor’s

Plan of Reorganization, simply suggests that he will pay all creditors’ claims in

full—eventually—by (1) selling his homestead (only half of the receipts of which

will be property of the estate), and (2) using the payments received by Family

Dermatology P.C. on the $40,000,000 in claims Family Dermatology P.C. is owed.

This generic information, without any specificity as to the timing and likelihood

of payments does not provide adequate information as to whether the Debtor’s

proposed plan meets the minimum requirements of 11 U.S.C. § 1129. At the very


                                         2
Case 18-64849-wlh    Doc 63    Filed 10/10/19 Entered 10/10/19 17:44:11     Desc Main
                               Document      Page 3 of 9




least, the Debtor must provide a payment schedule that will allow this Court and

his creditors, such as to the United States, to evaluate whether the Debtor’s plan

meets the required criteria of 11 U.S.C. § 1129, and in particular, the criteria

governing payment of priority creditors.

      A plan cannot be confirmed—even through a cram down—without paying

priority claims in full and in cash within five years of the petition date as

required by Sections 1129(a)(9)(C) & (D). The petition date in this case was

September 3, 2018, so the Debtor now has less than four years to make these cash

payments. Debtor’s Disclosure Statement doesn’t explain how this requirement

will realistically be met or even show the timeline of such cash payments—it

simply suggests the claims will be paid in full. This level of information is

insufficient to allow the priority creditors to understand whether their claims

will realistically (or feasibly) be paid in full and on time. Simply put, the

Debtor’s Disclosure Statement does not provide “adequate information” for the

United States, a priority creditor, to “make an informed judgment about the

plan.” 11 U.S.C. § 1125(a)(1) & (b). As such, this Court should require the Debtor

to submit a revised disclosure statement that provides adequate information

regarding the timing and amount of payments to all creditors—and indicating




                                          3
Case 18-64849-wlh   Doc 63    Filed 10/10/19 Entered 10/10/19 17:44:11    Desc Main
                              Document      Page 4 of 9




the source of such funds—so that all creditors may make an informed judgment

about the plan.

II.   Debtor Does Not Adequately Explain How the Possible Claims for
      Payment Owned By Family Dermatology P.C., A Bankrupt Company the
      Debtor Does Not Own, Will Realistically (or Feasibly and Non-
      Fraudulently) Be Made Available To Him To Fund His Plan.

      The United States also objects to Debtor’s Disclosure Statement because it

does not adequately describe or explain why the many claims owned by Family

Dermatology P.C., a bankrupt company that is not owned by the Debtor, could

be realistically (or feasibly and non-fraudulently) be made available to him to

fund his Chapter 11 plan. See In re Family Dermatology P.C., Bankr. No. 1:18-bk-

55020 (Bankr. N.D. Ga., filed Mar. 24, 2018). The Debtor’s Disclosure Statement

describes the Debtor’s “Business Model behind the Plan” as waiting to receive

payment on the “forty million dollars ($40,000,000) in charges that [Family

Dermatology P.C.] has not been paid by various insurance companies and

patients.” (Discl. Stmt. at p. 5, ECF No. 60 at p. 6.) The Disclosure Statement also

suggests that: “Specifically, $8,649,944.64 of those outstanding charges are for

services performed by Family Dermatology to participants of various federal

programs.” (Id.) But how, exactly, the Debtor, Mr. Adesokan, will receive any of

these monies—if they are ever collected—remains a mystery.



                                         4
Case 18-64849-wlh   Doc 63    Filed 10/10/19 Entered 10/10/19 17:44:11    Desc Main
                              Document      Page 5 of 9




      Debtor’s Disclosure Statement fails to explain or provide sufficient detail

as to: (1) why there is any reasonable expectation by anyone (including the

Chapter 7 Trustee) of payment on the unpaid claims owned by the bankruptcy

estate of Family Dermatology P.C. and/or why these unpaid claims are not bad

or stale claims on which little to no payment will ever be received; (2) why any

funds received will not be consumed by the creditors of Family Dermatology

P.C. in its Chapter 7 bankruptcy; (3) why, if there were eventually a surplus for

the equity holders in the Chapter 7 bankruptcy, Mr. Adesokan, who does not

own equity in Family Dermatology P.C., would expect to receive any of these

funds; and (4) if Mr. Adesokan does expect to receive transfers from his wife of

any surplus amounts received from the bankruptcy of Family Dermatology P.C.,

why such transfers should be considered realistically guaranteed and non-

fraudulent such that they can form the basis for confirmation of a feasible plan? 1

Without more detailed information as to these topics, there is simply no way to

know how much money Debtor might receive from his wife, via her ownership

interest in Family Dermatology P.C. Thus, the United States believes that Mr.


1      In asking these questions, the United States assumes that, without
violating the automatic stay, the Debtor can exercise control over claims that
plainly appear to be property of Family Dermatology P.C.’s bankruptcy estate
and are currently being administered by empaneled Chapter 7 Trustee Jordan
Lubin and his counsel.
                                         5
Case 18-64849-wlh     Doc 63    Filed 10/10/19 Entered 10/10/19 17:44:11   Desc Main
                                Document      Page 6 of 9




Adesokan’s disclosure statement will lack adequate information unless and until

it includes, at least, the following:

(1)   a detailed discussion of the nature of Family Dermatology P.C. claims for
      payment (receivables), including the amounts of each claim (as opposed to
      a lump sum of $40,000,000), the person or party liable for payment, and
      why such claims should still be considered payable in a meaningful
      amount and not subject to setoff, time-bar, or some other defense (and
      recognizing that amounts that will never be paid should not be included in
      any “business model”);

(2)   an explanation as to why any funds recovered by the Chapter 7 trustee of
      Family Dermatology P.C. would not first go to administrative expenses or
      to the creditors of Family Dermatology P.C. and/or why the payments
      received by Family Dermatology P.C. could be expected to generate a
      surplus in excess of claims and expenses in the Chapter 7 bankruptcy;

(3)   an explanation as to why if there is a surplus in the Chapter 7 bankruptcy,
      Debtor would have any reason to expect such monies would go to the
      Debtor and/or his estate and not his wife, who appears to have the sole
      ownership interest in Family Dermatology, P.C.; and

(4)   to the extent the Debtor is depending on his wife to transfer surplus funds
      received from the bankruptcy of Family Dermatology P.C., an explanation
      as to why there is any reason to believe his wife will be realistically able to
      and will in fact provide him with non-fraudulent transfers of sufficient
      funds to pay off all the creditors of his Chapter 11 bankruptcy (such that
      his full payment plan would be feasible).

      Barring disclosure of this sort of information, there is simply not “adequate

information” for the creditors to “make an informed judgment about the plan.”

11 U.S.C. § 1125(a)(1) & (b). As it stands, Debtor is simply claiming entitlement

to payment from a blackbox of $40,000,000 of receivables that, thus far, have not



                                          6
Case 18-64849-wlh    Doc 63   Filed 10/10/19 Entered 10/10/19 17:44:11     Desc Main
                              Document      Page 7 of 9




been paid—and may never be paid—and that, if worth anything, are in fact

assets belonging to others. Unless and until the Debtor can provide sufficient

information to evaluate whether the Debtor will realistically receive (i.e., feasibly

and through non-fraudulent transfers) sufficient funds to pay all his creditors in

full and on time according to the minimum requirements of Section 1129, then

the Debtor has failed to disclose adequate information as required to proceed to

confirmation.

      In filing this objection, the United States is hoping to give the Debtor an

opportunity to come forward with the sort of adequate information on these

topics that would be sufficient to cure these concerns and allow his creditors to

make an informed judgment about the plan. All else being equal, it seems almost

impossible that any feasible Chapter 11 plan could be based on the gratuitous

receipt (from a relative) of the surplus proceeds of a Chapter 7 bankruptcy—that

have yet to be generated.

                                  CONCLUSION

      For the foregoing reasons, the United States objects to the Debtor’s

disclosure statement as lacking “adequate information” on which a party in

interest could “make an informed judgment about the plan,” as defined in 11

U.S.C. § 1125(a)(1) and required by 11 U.S.C. § 1125(b), and asks this Court to

                                          7
Case 18-64849-wlh   Doc 63   Filed 10/10/19 Entered 10/10/19 17:44:11    Desc Main
                             Document      Page 8 of 9




require the Debtor to file a new disclosure statement that provides adequate

information prior to moving forward with the confirmation process.

Dated: October 10, 2019.             Respectfully submitted,

                                     RICHARD E. ZUCKERMAN
                                     Principal Deputy Assistant Attorney
                                     General

                                     /s/ Matthew S. Johnshoy
                                     MATTHEW S. JOHNSHOY
                                     Trial Attorney, Tax Division
                                     U.S. Department of Justice
                                     P.O. Box 14198
                                     Washington, D.C. 20044
                                     202-616-1908 (v)
                                     202-514-4963 (f)
                                     Matthew.S.Johnshoy@usdoj.gov

                                     BYUNG J. PAK
                                     UNITED STATES ATTORNEY

                                     /s/ Andres H. Sandoval
                                     ANDRES H. SANDOVAL
                                     Assistant U.S. Attorney
                                     Georgia Bar No. 643257
                                     United States Attorney’s Office
                                     75 Ted Turner Drive SW, Suite 600
                                     Atlanta, Georgia 30303
                                     Telephone: (404) 581-6096
                                     Facsimile: (404) 581-6181
                                     E-mail: andres.sandoval@usdoj.gov

                                     Counsel for the United States of America




                                        8
Case 18-64849-wlh   Doc 63    Filed 10/10/19 Entered 10/10/19 17:44:11   Desc Main
                              Document      Page 9 of 9




                             CERTIFICATE OF SERVICE

       This is to certify that I have on October 10, 2019 electronically filed the
foregoing document using the Bankruptcy Court’s Electronic Case Filing program,
which sends a notice of this document and an accompanying link to this document
to all parties who have appeared in this case under the Bankruptcy Court’s
Electronic Case Filing program.

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
TRUE AND CORRECT.

Dated: October 10, 2019.              BYUNG J. PAK
                                      UNITED STATES ATTORNEY

                                      /s/ Andres H. Sandoval
                                      Andres H. Sandoval
                                      Assistant U.S. Attorney




                                        9
